85772: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-38973: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85772


Short Caption:V. VS. DIST. CT. (CLARK CTY. DEP'T OF FAMILY SERVS.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J343794Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJason V.Matthew H. Friedman
							(Ford & Friedman, LLC)
						Christopher B. Phillips
							(Ford & Friedman, LLC)
						


Real Party in InterestClark County Department of Family ServicesMichele C. Lau
							(Clark County District Attorney/Juvenile Division)
						


Real Party in InterestElton L.Jennifer R. McDonald
							(Jennifer McDonald Law)
						


Real Party in InterestN. L.Patrick M. Hirsch
							(Legal Aid Center of Southern Nevada, Inc.)
						


Real Party in InterestR. J.Alyssa M. Aklestad
							(Law Office of Alyssa Aklestad, LLC)
						


Real Party in InterestRhodecia J.Stacy Perez
							(Nevada Justice Group, Ltd.)
						


RespondentRobert Teuton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/09/2023OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/12/2022Filing FeeFiling fee paid. E-Payment $250.00 from Matthew H. Friedman. (SC)


12/12/2022Petition/WritFiled Petition for Writ of Mandamus. (SEALED) (SC)


12/12/2022AppendixFiled Appendix to Petition for Writ. (SEALED)


12/12/2022MotionFiled Emergency Motion. (SEALED) (SC)


12/12/2022AppendixFiled Appendix of Exhibits to Emergency Motion. (SEALED) (SC)


12/13/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." fn1[In light of this order, we deny as moot petitioner's emergency motion for stay] SNP22 JH/LS/DH. (SC)22-38973





Combined Case View